Judgment and order affirmed, with costs. All concur. (The judgment dismisses the complaint on the merits on motion of defendant at the close of the trial and after rendering a special verdict, in an automobile negligence action. The order denies plaintiff’s motion for a general verdict in conformity with the jury’s verdict finding defendant guilty of negligence and assessing plaintiff's damages, and further grants defendant’s motion to dismiss.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.